Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 1 of 9 PageID: 1570




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

JASMINE CLARK and SIMONE
LEGREE, individually and on behalf of
all other similarly situated individuals,

                Plaintiffs,                     Case No. 2:18-cv-14052-MCA-JSA

v.

INTELENET AMERICA LLC (now
known as Teleperformance Business
Services US, LLC),

               Defendant.


ANJELICA PICKETT, MINDY
CHURCH, AND TAYLOR FETT,
individually and on behalf of all other          DECLARATION OF JASON T.
similarly situated individuals,                    BROWN IN SUPPORT OF
                                                  PLAINTIFFS’ UNOPPOSED
                  Plaintiffs,                    MOTION FOR PRELIMINARY
                                                    APPROVAL OF CLASS
v.                                                     SETTLEMENT

INTELENET AMERICA LLC (now
known as Teleperformance Business
Services US, LLC),

                  Defendant.


       I, Jason T. Brown, am over the age of eighteen (18) years, am fully

competent to testify to and have personal knowledge of the matters stated herein.




                                            1
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 2 of 9 PageID: 1571




      1.      I am the senior litigator and managing partner of Brown, LLC, and

counsel of record in this action, along with Nicholas Conlon from my firm, and

Jason J. Thompson and Rod M. Johnston from the law firm Sommers Schwartz,

P.C., our co-counsel in this matter.

                      Case History and Settlement Description

      2.      Brown, LLC and Sommers Schwartz, P.C., has represented the

Plaintiffs and the proposed collectives and classes through investigation and

litigation of this case, dating back to September 2018.

      3.      Plaintiffs’ Counsel’s discovery and investigation has included, among

other things: (1) logging over 800 hours on this litigation; (2) defending

depositions; (3) reviewing voluminous time and pay records in preparation for

mediation; (4) constructing damages models; (5) briefing and arguing the

conditional certification motions; and (6) interviewing dozens of class members

regarding their individual work experiences as CSRs. In my opinion, this

investigation allowed Plaintiffs’ Counsel more than enough information to evaluate

the strengths and weaknesses of the case, and to properly value the claims for

settlement.

      4.      Plaintiffs’ counsel’s damage model was based on data Intelenet

produced reflecting the data of employement of each putative collective and class

member. Plaintiffs estimated that the maximum recovery of overtime wages for

                                          2
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 3 of 9 PageID: 1572




work performed off the clock to be $2,291,475.10 owed to a total of 5,117 class

members, calculated based on an average of 21 minutes of unpaid time per shift

and an average overtime rate of $18 per hour.

      5.     The Parties engaged JAMS mediator, Hon Judge F. Holderman (Ret),

a well-respected and experienced class action mediator. The settlement here was

the product of in two mediation sessions with Judge Holderman on July 28, 2020

and September 2, 2020. Prior to mediation, Judge Holderman conducts an

extensive pre-mediation conference to review all the issues he has seen over his

many years and ensure that the session is productive and not impaired by missing

information, lack of attention to settlement goals or lack of client appreciation for

the process. (See Exhibit 1, Judge Holderman’s Mediation Procedures). Plaintiffs

presented Judge Holderman with extensive materials he requested, as well as a

detailed summary of the case, and Plaintiffs’ motions for conditional certification

in two actions, which included full transcripts of the depositions of Plaintiffs Clark

and Legree, declarations from a total of 14 collective/class members, and

numerous policy materials and other communications involving Defendant’s

management. Defendant submit its own detailed summary including 332 pages of

supporting materials. Lastly, as an experience jurist in class actions, Judge

Holderman issues a 4-page Class Action Settlement Checklist, which ensures the

parties’ settlement is ready for court approval. (See Exhibit 2).

                                          3
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 4 of 9 PageID: 1573




      6.     The Parties’ Agreement provides for a non-reversionary, non-claims

made, common fund settlement that contemplates the issuance of settlement checks

to all persons meeting the definition of the Settlement Class who do not timely opt

out (each, a “Participating Class Member”). The Gross Settlement Amount is One

Million Seven Hundred Thousand Dollars and 0/100 Cents ($1,700,000.00), to be

paid by Intelenet. The Gross Settlement Amount covers distributions to

Participating Class Members, Claims Administrator Fees and Costs, Service

Payments, Attorneys’ Fees and Costs. In no event shall Intelenet be required to

pay any amount in excess of the Gross Settlement Amount under the Agreement,

except that Intelenet will be responsible for all employer-side payroll taxes.

      7.     Based on currently available data that will be updated prior to the date

of final approval, the proposed settlement will provide class members with an

average payment of $332.23, which is equivalent to approximately $9.27 per

workweek.

      8.     The relief provided by the proposed settlement is reasonable, and in

fact substantial, considering the costs and risks of continued litigation. The merits

of the litigation were hotly contested by both sides. Defendant contested conditional

certification of the FLSA Collectives, and undoubtedly would have opposed

Plaintiffs’ motion for Rule 23 certification of the State Law Classes. The Parties

would almost certainly also have filed competing briefs for summary judgment, and

                                          4
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 5 of 9 PageID: 1574




Defendant would have filed a motion to decertify the FLSA Collectives, all costly

endeavors and all prior to trial. Continuing the litigation, thus, would have resulted

in complex, costly, and lengthy proceedings before this Court, and possibly also

before the Third Circuit, in the event of any appeals.

                              Counsel’s Qualifications

      9.     Brown, LLC and Sommers Schwartz, P.C., have diligently

investigated and prosecuted the claims in this matter, have dedicated substantial

resources to the investigation of those claims, and have successfully negotiated the

Settlement Agreement to the benefit of Plaintiffs and the proposed Settlement

Class. In my opinion, this Settlement provides excellent value and represents very

favorable resolution of this matter, and I strongly recommend approval.

      10.    Brown, LLC has been in existence for eight years, and represents

plaintiffs nationwide in class and other complex litigation, with a focus on wage-

and-hour collective and class actions, qui tam actions under the False Claims Act,

and mass torts. Brown, LLC’s Firm Resume, attached hereto as Exhibit 3, contains

further information about the qualification of Brown, LLC and the attorneys and

other staff who worked on this matter (primarily myself and Nicholas Conlon).

      11.    Sommers Schwartz, P.C. was founded over 40 years ago and is one of

the preeminent contingent fee law firms in the Midwest, if not the country. The

firm’s primary practice areas include: employment litigation; commercial

                                          5
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 6 of 9 PageID: 1575




litigation; class action litigation; medical malpractice litigation and personal injury

litigation. The firm has been lead counsel and/or held positions of substantial

responsibility on steering committees in lawsuits concerning antitrust violations,

mass torts, defective products, dangerous drugs, wage and hour violations, and

numerous other types of cases against large corporations. The firm’s shareholders

are experienced trial attorneys, with active cases pending in both state and federal

courts throughout the country.

      12.    Sommers Schwartz, P.C.’s Firm Overview, attached hereto as Exhibit

4, contains further information about the qualification of Sommers Schwartz, P.C.,

and information about the two Sommers Schwartz, P.C. attorneys who primarily

worked on this matter (Jason J. Thompson and Rod M. Johnston) are attached

hereto as Exhibits 5 and 6, respectively.

                         Counsel’s Attorney Fees and Costs

      13.    The Settlement Agreement provides that simultaneously with the

Final Approval Motion, Class Counsel shall move for Court approval of Attorneys’

Fees and Lawsuit Costs in an amount which does not exceed $598,077.72. See

Settlement Agreement at ¶ 7(a). This figure represents the sum of $566,666.67 in

attorneys’ fees (1/3 of the Gross Settlement Amount), $26,411.05 in costs incurred

to date, and $5,000 in anticipated future costs. If less than $598,077.72 is awarded




                                            6
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 7 of 9 PageID: 1576




in Attorneys’ Fees and Lawsuit Costs, the difference shall be added to the Net

Settlement Amount and distributed to Participating Class Members. (Id., ¶ 7(d)).

      14.    Brown, LLC has spent considerable time on this litigation with a

current lodestar value of over $233,000. Additionally, Brown, LLC has incurred

$23,778.00 of costs to date.

      15.    I have reviewed Sommers Schwartz, P.C.’s billing records, which

indicate the firm has spent considerable time on this litigation with a current

lodestar value of over $115,416.00. Additionally, Sommers Schwartz, P.C. has

incurred $2,633.05 of costs to date.

      16.    The two firms combined have a current lodestar value of over

$348,416.00 and $26,411.05 in costs to date.

      17.    Both firms anticipate expending significantly more time on this matter

in furtherance of the settlement, including reviewing settlement documents and

calculations, responding to inquiries from Plaintiffs and other putative collective

and class members, preparing the motion for final approval and for approval of

attorneys’ fees, costs, and service payments, appearing at the final approval

hearing, and ensuring that all Plaintiffs and collective and class members receive

their settlement payments. Further, Plaintiffs’ counsel expects to incur additional

costs, including travel costs if an in-person preliminary or final approval hearing is

scheduled.

                                          7
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 8 of 9 PageID: 1577




      18.    Brown, LLC and Sommers Schwartz, P.C. will provide the Court with

a cost report and a breakdown of the hours worked and fees incurred for a lodestar

cross-check in conjunction with their Motion for Court approval of Class

Counsel’s Attorneys’ Fees and Lawsuit Costs, to be filed simultaneously with the

Final Approval Motion.

      19.    The Settlement Agreement provides that the Claims Administrator,

Simpluris, Inc., shall be paid a reasonable amount from the Gross Settlement

Amount for administering the Settlement, which is estimated to be $50,000, and

will be subject to approval by the Court at the final approval stage. A detailed bid

and list of services has been obtained from Simpluris and attached as Exhibit 7.

                             The Class Representatives

      20.    The Class Representatives for the settlement are Jasmine Clark,

Simone Legree, Anjelica Pickett, Mindy Church, and Taylor Fett. Clark and

Legree are the named Plaintiffs in the Clark action, and Pickett, Church, and Fett

are the named Plaintiffs in the Pickett action.

      21.    The settlement provides that, subject to court approval, the Class

Representatives will receive Service Payments in the following amounts: (i)

$15,000 to Jasmine Clark; (ii) $15,000 to Simone Legree; (iii) $7,500 to Anjelica

Pickett; (iv) $3,500 to Mindy Church; (v) and $3,500 to Taylor Fett.




                                          8
Case 2:18-cv-14052-MCA-JSA Document 89 Filed 05/28/21 Page 9 of 9 PageID: 1578




      22.   The Service Payments are intended to compensate the Class

Representatives for the cooperation and assistance they have provided to Plaintiffs’

counsel in prosecuting this matter, and for the reputational and employment risks

they have incurred by bringing this lawsuit in their own names. The Class

Representatives have remained in regular contact with Plaintiffs’ Counsel

throughout this litigation, have provided detailed information about their claims,

and have provided sworn declarations and supporting documents that were used as

exhibits in their motions for conditional certification. Further, Plaintiffs Clark,

Legree, and Pickett each participated throughout the two mediations via Zoom, and

Clark and Legree both sat for in-person depositions the Spring of 2019 that lasted

for 6.8 and 8.3 hours respectively, for which they spent significant time preparing,

including reviewing documents and meeting in person with Plaintiffs’ counsel.




      I declare under penalty of perjury that the statements above are based upon

my own personal knowledge, information and belief.



Dated: May 28, 2021
                                                   /s/ Jason T. Brown
                                                      Jason T. Brown




                                         9
